DETAILED ACTION
This action is in response to applicant’s amendment filed on 01 November 2021.  Claims 1, 3-9, 11-16, and 18-23 are now pending in the present application and claims 2, 10, and 17 are canceled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.
 



Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18-23 are allowed.


Reasons For Allowance
 The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 11-16, and 18-23 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muller (US 2016/0191304 A1) discloses layer 3 high availability router.
Fotedar (US 7,636,364 B2) discloses redundant router network.
Mirsky et al. (US 2017/0005915 A1) discloses fast convergence in VRRP with multipoint bidirectional forwarding detection.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
04 November 2021